Exhibit 23.2 CONSENT OF INDEPENDENT AUDITOR The Board of Directors Covenant Transportation Group, Inc.: We consent to the incorporation by reference in the registration statements on Form S-8 (Nos. 333-134939, 033-88686, 333-2654, 333-67559, 333-37356, 333-50174, 333-88486, 333-105880, 333-174582, and 333-189060) and on Form S-3, as amended, (No. 333-198975) of Covenant Transportation Group, Inc. of our report dated February 26, 2016, relating to our audit of the balance sheets of Transport Enterprise Leasing, LLC as of December 31, 2015 and 2014, and the related statements of income and changes in members' equity and cash flows for the years then ended. /s/ Lattimore Black Morgan & Cain, PC Chattanooga, Tennessee February 29, 2016 Back to Form 10-K
